Citation Nr: 0617210	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for a respiratory 
disorder, to include acute respiratory disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from December 1978 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for back 
disability, acute respiratory disease, and hypertension.

In March 2004, the veteran requested a hearing before a 
Decision Review Officer.  The hearing was scheduled for May 
2004; however, the hearing was cancelled at the request of 
the veteran.  

The claim of entitlement to service connection for back 
disability is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a respiratory disorder, to include acute respiratory 
disease, that is due to any incident or event is active 
military service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
active military service, and hypertension is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.  



CONCLUSIONS OF LAW

1.  A respiratory disorder, to include acute respiratory 
disease, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2005).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In July 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussions in the February 
2004 rating decision and May 2004 statement of the case (SOC) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

While the July 2003 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the July 2003 
letter informed him that additional information and evidence 
was needed to support his claim and asked him to send the 
information and evidence to the RO.  In addition, the May 
2004 SOC contains the complete text of the VCAA implementing 
regulation at 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Together, the July 2003 letter and May 2004 SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, a discussion of the facts of the case, and 
the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records regarding treatment for his 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The veteran responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, i.e., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



II.  Factual Background and  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  


A.  Acute Respiratory Disease

The veteran has asserted that service connection for acute 
respiratory disease (ARD) is warranted because he currently 
has problems breathing which he believes originated in 
service.  

The service medical records (SMRs) reflect that, at the 
veteran's pre-enlistment examination, in October 1978, his 
lungs were normal on clinical examination and he denied 
having shortness of breath.  Shortly after the veteran 
entered active duty in December 1978, he began to complain of 
headaches, a productive cough, and dizziness.  In January 
1979, he was diagnosed with ARD after being on sick call for 
four days, and, in April 1980, he was diagnosed with an upper 
respiratory infection after complaining of similar symptoms.  
In July 1982, the veteran continued to complain of a cough 
and the diagnosis was probable bronchitis.  An undated 
treatment record reflects the veteran was diagnosed with an 
upper respiratory infection or tracheo-bronchitis after 
complaining of coughing up blood for two days and having a 
productive cough for a month.  The veteran's separation 
examination is not included in the record; however, a 
November 1984 report of medical examination reflects that his 
lungs were normal on clinical examination.  

Medical records dated after the veteran was separated from 
service do not show any complaints, treatment, or findings 
related to a respiratory disorder.  VA treatment records 
dated March and October 2002 reflect the veteran denied 
having respiratory problems and shortness of breath.  On 
examination, his lungs were clear to auscultation bilaterally 
and there was no diagnosis made as to a respiratory disorder.  

Although there is evidence showing the veteran was diagnosed 
with ARD and treated for other respiratory disorders during 
service, there is no competent evidence showing he currently 
suffers from a respiratory disorder.  The Board notes the 
veteran has stated that he continues to have problems 
breathing; however, there is no objective medical evidence to 
support his contentions and there is no indication that the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, when asked in July 2003 to provide additional 
evidence which might support his contentions in this regard, 
he did not avail himself of that opportunity.  Therefore, 
without a current diagnosis of acute respiratory disease, or 
any other respiratory disorder, the veteran's claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) ("absent proof 
of the existence of the disability being claimed, there can 
be no valid claim").  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a respiratory disorder, to include acute 
respiratory disease, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  

B.  Hypertension

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 U.S.C.A. § 4.104, Diagnostic Code (DC) 7101 (2005).  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that, at the veteran's pre-enlistment 
examination in October 1978, his blood pressure was normal at 
126/70 (systolic/diastolic).  The remainder of the SMRs show 
the veteran's blood pressure was normal except on four 
occasions; in October 1982, the reading was 120/90; in March 
1984, the readings was 130/90; in April 1984, the reading was 
120/90; and in August 1984, the reading was 142/100.  The 
Board notes that these readings were isolated as blood 
pressure readings before and after each elevated reading were 
normal.  In particular, the Board notes that blood pressure 
readings taken within days of the March and April 1984 
readings shown above were normal at 122/70 and 130/70, 
respectively.  In addition, the Board notes that the every 
elevated blood pressure reading in the SMRs was taken when 
the veteran was being treated for an unassociated medical 
problem, including gastritis and abdominal pain.  Moreover, 
the Board notes that, although the veteran had some elevated 
blood pressure readings during service, he was not diagnosed 
with hypertension.  

The first time a diagnosis of hypertension is shown in the 
evidentiary record is in a March 2003 VA treatment record, 
which reflects the veteran's blood pressure was 110/70.  The 
Board notes that this reading does not reach the level to be 
considered hypertensive, and that there are no elevated blood 
pressure readings noted in the March 2003 treatment record to 
substantiate the diagnosis.  In addition, the Board notes 
there is no indication that the diagnosis was confirmed by 
readings taken two or more times on at least three or more 
days.  See 38 C.F.R. § 4.104, DC 7101.  

The Board also notes there is no competent evidence of record 
relating the veteran's current diagnosis of hypertension to 
his military service.  The only evidence linking the 
veteran's hypertension to service consists of his own 
statements that his hypertension was caused by stressful 
events that occurred during service.  The Board does not 
doubt the veteran sincerely believes his hypertension has its 
inception in service; however, he has not been shown to have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, supra.  
Therefore, the Board finds that service connection for 
hypertension is not warranted. 

Hypertension is one of the diseases subject to presumptive 
service connection under 38 U.S.C.A. § 1101 and 38 C.F.R. 
§ 3.309.  However, as noted, the veteran was not diagnosed 
with hypertension until March 2003, which is more than 15 
years after he was separated from service.  Therefore, 
service connection on a presumptive basis is not warranted in 
this case.  See 38 U.S.C.A. § 1101(3), 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2005).  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against a finding that 
the veteran's currently diagnosed hypertension is causally 
related to service.  The record does not show that


hypertension was present in service or within the first post-
service year.  Thus, the preponderance of the evidence is 
against granting service connection, either on a direct or 
presumptive basis, and, as a result, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra..


ORDER

Entitlement to service connection for a respiratory disorder, 
to include acute respiratory disease, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The veteran has claimed that service connection for a back 
disability is warranted because he injured his back in 
service and has been receiving treatment for back pain since 
being separated from service.  

The veteran was separated from service in April 1985; 
however, his separation examination is not included in the 
evidentiary record.  A November 1984 report of medical 
examination reflects the veteran was noted to have mild 
levoscoliosis in the mid-thoracic spine on clinical 
examination.  There were no other complaints, treatment, or 
findings related to a thoracic spine injury.  However, the 
veteran was treated for low back pain in July 1984.  

The Board notes the veteran was not afforded a VA examination 
in conjunction with his claim.  Under the Veterans Claims 
Assistance Act of 2000, the Board finds that the veteran 
meets the criteria for a medical examination.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard, the Board 
notes there is competent evidence showing the veteran was 
shown to have scoliosis about five months prior to being 
discharged from service, as shown by the November 1984 report 
of medical examination.  In addition, the veteran has stated 
that he has received treatment for his back problems since 
being discharged from service; however, there is no medical 
evidence reflecting such treatment.  As such, the Board finds 
that the evidentiary record does not contain sufficient 
medical evidence to make a decision on the claim.  Therefore, 
the Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  

We note that, during the pendency of this appeal, the Court 
of Appeals for Veterans Claims issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  The Board is 
confident that the RO will address the matter of Dingess 
compliance on remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be asked to obtain and 
provide, or to advise the RO as to how it may 
obtain on his behalf, medical records from health 
care providers from whom he received treatment 
for his back problems in the years following his 
separation from active military service.

2.  The veteran should be afforded a VA 
examination to determine whether he currently has 
a back disability that is etiologically related 
to his active military service from December 1978 
to April 1985, to include the treatment for low 
back pain in July 1984 and the November 1984 
diagnosis of levoscoliosis.  All indicated tests 
and studies should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination.

a.  A diagnosis of any currently 
manifested back disability should be made, 
and the examiner should render an opinion 
as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner should provide an opinion 
as to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that any current back 
disability is related to the veteran's 
military service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a back disability 
that is related to his active service, on 
a medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


